Citation Nr: 1630850	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether the appellant may be recognized as the surviving spouse for the purpose of Department of Veterans Affairs (VA) benefits. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include: service connection for the cause of death.

3. Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1973.  He died in February 2012.  The appellant has submitted a claim as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, WI.  Jurisdiction of the appeal was later transferred to the RO in Louisville, Kentucky.

The appellant testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

The issues of entitlement to DIC benefits, to include: service connection for the cause of death; and entitlement to death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On January [redacted], 2012, a marriage ceremony was performed between the Veteran and the appellant in Campbell County, Kentucky.  This ceremony was not performed more than one year prior to the Veteran's death.

2. Evidence of record indicates that the Veteran and the appellant continuously cohabitated from April 1987 through 1999 and from March 2000 until his death in 2012.

3. Lay statements from the appellant, friends, and family indicate that from April 1987 until the Veteran's death, the Veteran and appellant represented themselves to others as husband and wife. 

4. The Veteran and the appellant moved to Lebanon, Ohio in October 1990 and cohabitated as man and wife.  

5. There is clear and convincing evidence that a common law marriage existed between the Veteran and appellant.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims VA death benefits, to include DIC, as the surviving spouse of the Veteran, who died in February 2012. 

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2016).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2016) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. 38 C.F.R. § 3.54 (2016).

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178  (2012).  The Court has also indicated that VA must pay specific attention to the way in which the applicable local law is applied.  See Scott v. Principi, 3 Vet. App. 352, 354-57 (1992)

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

The record shows that the Veteran lived in Kentucky and Ohio during his lifetime, and that he lived with the appellant in both of these states.  Common law marriage is not recognized in Kentucky.  Kentucky Revised Statues (KRS) 402.020.  Therefore, a common law marriage cannot be established under Kentucky state law; however, Kentucky does recognize common-law marriages established in other states.  KRS 402.040; see also Glidewell v. Glidewell, 790 S.W.2d 925 (Ky. App. 1990).  Ohio allows common law marriage, but only if it was entered into prior to October 10, 1991.  Ohio Revised Code § 3105.12.  Here, the appellant contends that she entered into a common law marriage with the Veteran during their residence in Ohio prior to October 10, 1991.  The appellant has submitted evidence indicating that she and the Veteran, while continuously cohabitating, moved from Kentucky to Ohio in October 1990 and held themselves out as man and wife and continued to do so from that period forward.  

Prior to October 10, 1991, a common law marriage could be created by a mutual contract to presently take each other as man and wife (in praesenti) and could be proven, "either by way of direct evidence which establishes the agreement, or by way of proof of cohabitation, acts, declarations, and the conduct of the parties and their recognized status in the community in which they reside."  Nestor v. Nestor, 472 N.E.2d 1091, 1094 (Ohio Sup. Ct. 1984).  Moreover, "Where there is no direct proof in reference to the formation of the contract of marriage in praesenti, testimony regarding cohabitation and community reputation tends to raise an inference of the marriage.  This inference is given more or less strength according to the circumstances of the particular case.  The inference is generally strengthened with the lapse of time during which the parties are living together and cohabitating as man and wife.  Where there is direct evidence concerning the formation of the contract of marriage in praesenti and a finding by the court, as here, that such a contract exists, the evidence of long-time cohabitation and reputation of living together as man and wife should be given even greater weight to further strengthen the inference of marriage." Id. at 1094-95.  Additionally, the party that asserts a common law marriage must prove the elements and the common law marriage must be established by clear and convincing evidence.  Id.

The appellant submitted documents showing that she had cohabitated with the Veteran nearly continuously, either in Kentucky or Ohio, since 1987.  Statements were received from the appellant's daughter, the Veteran's brother, and friends of both parties that indicated that the Veteran and the appellant conducted themselves as a married couple and were recognized as such in the community.  A February 2013 statement from J.R., the Veteran's brother, states that the Veteran and the appellant "lived together as man and wife since the late 1980's" and that the Veteran considered the appellant his spouse "for all those years."  The appellant's daughter reports that she called the Veteran her stepfather and that he called her child his grandchild.  Additionally, statements from L.D. and G.B. report that the Veteran and the appellant lived together as husband and wife for approximately 25 years, between periods living in Kentucky and Ohio.       

The Board notes that some evidence of record indicates that the Veteran may not have believed that he and the appellant had a valid common law marriage, which caused them to have a formal ceremony in 2012.  First, after the Veteran received a 30 percent disability rating in December 1998, he was notified that he was being paid as a single Veteran with no dependents.  The letter informed the Veteran, "if you are married and/or have dependent children, please fill out and return the enclosed VA Form."  No response was received from the Veteran indicating that he had any dependents between 1998 and 2012.  Further, treatment records from VA medical facilities after 1991 (and after a ceremony reported by the appellant in 1995) indicate that the Veteran referred to the appellant as his girlfriend or significant other in 1999, 2000, 2006, and 2007.  (These records also refer to the appellant as his wife in 1999, 2004, 2005, and 2008).  Also, in February 2013, the appellant reported that the Veteran had expressed concern to her about whether their common law marriage was valid.  She stated that he was concerned that the status of their marriage "could cause problems", based upon their period of separation in 2000, which resulted in the ceremony and marriage license that were completed approximately one month prior to his death.    

Despite this evidence, the Board finds that there is clear and convincing evidence that the Veteran and the appellant established a common law marriage in Ohio prior to October 10, 1991, and that the preponderance of the evidence is in favor of finding that the appellant is the surviving spouse of the Veteran.  The Board finds particularly probative the evidence provided by the Veteran's brother, J.R., regarding whether the Veteran contracted to be married to the appellant prior to 2012 and when this occurred.  J.R. indicates that the Veteran considered the appellant his wife and held her out to the community as his wife as early as the late 1980s and prior to their move to Ohio in 1990.  The other lay evidence from the Veteran's friends support that the Veteran cohabitated with the appellant as man and wife during that time.  

While the Veteran and the appellant were not in Ohio for very long prior to common law marriage being removed in October 1991, the Board notes that the evidence indicates that they held themselves out as married at that time and resided in Ohio at that time.  The appellant has provided evidence that she and the Veteran lived in Lebanon, Ohio from October 1990 through January 1992 and in Cincinnati, Ohio from January 1992 to January 1993.  While the claims folder indicates that the Veteran also had a valid address in Kentucky during this period, the evidence indicates that the Veteran sought medical treatment from the Cincinnati VAMC in 1992 and correspondence from the Veteran is postmarked from Cincinnati during this period.  

While concerns about the validity of the common law marriage may have caused the Veteran to refer to the appellant as his girlfriend or significant other during later periods, the Board notes that the primary legal concern was the intent of the parties at the time to reside in Ohio, to enter into marriage together, and to hold out to the community as man and wife prior to October 1991.  The evidence of record indicates that this occurred, and does not indicate that the Veteran and the appellant legally separated after this time and cohabitated for 21 of the 22 remaining years of his life.  In light of the foregoing, the Board finds that she and the Veteran established a common law marriage in Ohio prior to October 10, 1991, which was not dissolved prior to the Veteran's death in March 2012.  As such, entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is granted.


ORDER

The appellant is recognized as the Veteran's surviving spouse for purposes of VA benefits.


REMAND

Review of the claims file shows that the RO denied entitlement to the appellant's claim for Dependency and Indemnity Compensation and death pension benefits finding that the appellant was not the Veteran's surviving spouse for purposes of VA benefits.  Given that the Board has determined that the appellant is recognized as the surviving spouse of the Veteran, the issue of entitlement to the benefits sought on the merits must now be adjudicated by the RO prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim for Dependency and Indemnity Compensation and death pension on the merits, with consideration of any pending claims from the Veteran regarding recognition of the appellant as his spouse during his lifetime.  If any of the claims remain denied, the appellant should be issued a supplemental statement of the case for those matters. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


